                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                            CRIMINAL FILE NO.
        v.                                  1:16-CR-145-3-TWT
 MANGWIRO SADIKI-YISRAEL
 also known as
 Iz
 also known as
 Izzy,
   Defendant.


                                      ORDER

      This is a criminal RICO action. It is before the Court on the Report and

Recommendation [Doc. 1320] of the Magistrate Judge recommending denying the

Defendant’s Motion for Bill of Particulars [Doc. 751], Motion to Disclose

Confidential Informants [Doc. 1007], Motion to Sever [Doc. 1008], and Motion to

Suppress Evidence [Doc. 1010 & 1020].

      I will not simply repeat the analysis of the Magistrate Judge in the thorough and

well-reasoned Report and Recommendation. Disclosure of the identities of

confidential informants is not required where the Government intends to call the

informants at trial. The indictment and discovery provided by the Government
adequately inform the Defendant of the charges against him with sufficient precision

to allow him to prepare his defense. The Defendant was properly joined in the case

under Rule 8(b). A claim of undue prejudice is premature until a trial plan has been

formalized. The motion may be renewed then. The Defendant has not presented any

credible evidence that the agents exceeded the permissible scope of the protective

sweep of the Defendant’s residence. The Defendant’s Motion for Bill of Particulars

[Doc. 751], Motion to Disclose Confidential Informants [Doc. 1007], Motion to Sever

[Doc. 1008], and Motion to Suppress Evidence [Doc. 1010 & 1020] are DENIED.

          SO ORDERED, this 17 day of October, 2018.



                                         /s/Thomas W. Thrash
                                         THOMAS W. THRASH, JR.
                                         United States District Judge




T:\ORDERS\USA\16\16cr145-3\r&r1320.wpd           -2-
